                         Case 14-23706                Doc 87          Filed 10/07/19             Page 1 of 5
                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF MARYLAND
                                            GREENBELT DIVISION

 IN RE:                                                                                                          CASE NO.: 14-23706
 Theresa Marsharr Ellington,                                                                                          CHAPTER 13
 And
 Arthur Ellington,
 Debtors
 _________________________________/

                            TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.
 WILMINGTON SAVINGS FUND SOCIETY,                       ANSON STREET LLC
 FSB, D/B/A CHRISTIANA TRUST AS TRUSTEE Name of Transferor
 FOR PNPMS TRUST I
 Name of Transferee

Name and Address where notices to Transferee                           Court Claim # (if known): 15
should be sent:                                                        Amount of Claim: $118,639.89
c/o Statebridge Company, LLC                                           Date Claim Filed: 1/8/2015
6061 South Willow Dr, Ste. 300
Greenwood Village, CO 80111



Phone: 866-466-3360                                                    Phone: 800-365-7107
Last Four Digits of Acct #: 5152                                       Last Four Digits of Acct #: 2279


Name and Address where Transferee payments
should be sent (if different from above):

c/o Statebridge Company, LLC
6061 South Willow Dr, Ste 300
Greenwood Village, CO 80111

Phone: 866-466-3360
Last Four Digits of Acct #: 5152


I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.


By:/s/ Erin Elam                                                       Date:10/1/2019

Transferee/Transferee’s Agent

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
                 Case 14-23706       Doc 87     Filed 10/07/19    Page 2 of 5

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on _____________________________________________,
                                         October 7, 2019


I electronically filed the foregoing with the Clerk of Court using the CM/ECF system, and a true

and correct copy has been served via CM/ECF or United States Mail to the following parties:

JOY P. ROBINSON
9701 APOLLO DRIVE, SUITE 100
UPPER MARLBORO, MD 20774

REBECCA A. HERR
CHAPTER 13 TRUSTEE
185 ADMIRAL COCHRANE DR.
SUITE 240
ANNAPOLIS, MD 21401

THERESA MARSHARR ELLINGTON
10111 DANGERFIELD ROAD
CLINTON, MD 20735

ARTHUR ELLINGTON
10111 DANGERFIELD ROAD
CLINTON, MD 20735

                                            RAS CRANE, LLC
                                            Authorized Agent for Secured Creditor
                                            10700 Abbott's Bridge Road, Suite 170
                                            Duluth, GA 30097
                                            Telephone: 470-321-7112
                                            Facsimile: 404-393-1425

                                            By: \S\Erin Elam
                                                Erin Elam, Esquire
                                               Email:eelam@rascrane.com
Case 14-23706   Doc 87   Filed 10/07/19   Page 3 of 5
Case 14-23706   Doc 87   Filed 10/07/19   Page 4 of 5
Case 14-23706   Doc 87   Filed 10/07/19   Page 5 of 5
